731 N.W.2d 696 (2007)
Roberta HOPKINS, Personal Representative of the Estate of Olive Herford, Deceased, Plaintiff-Appellee,
v.
James E. GRAHAM, Jr., M.D., James E. Graham, Jr., M.D., P.C., Farah Taher, M.D., and Phan Anh Nguyen, Defendants-Appellees, and
Hurley Medical Center, Defendant-Appellant.
Docket No. 133208. COA No. 261867.
Supreme Court of Michigan.
May 30, 2007.
*697 On order of the Court, the application for leave to appeal the April 20, 2006 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.